DETAILED ACTION
This office action is in response to the original application filed on June 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-25 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-14, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US Pub. No. 2009/0089584) in view of Hwang (US Pub. No. 2017/0192902).

	As per claim 1 Bender discloses:
An apparatus, comprising: a memory configured to store data, (paragraph 79 of Bender, if certificate 320 is already stored in the recipient’s computing device and the certificate has been designated as trusted by the recipient, then certificate 310 is considered to be trusted since it chains to a stored, trusted certificate).
A receiver configured to receive an information payload and a first signature that is associated with the information payload and that is encrypted using a private key, (paragraph 74 of Bender, a sender may sign a message using a digital signature. A digital signature generally comprises a digest of the message, such as a hash digest that is generated by applying a hash function using the message data as input. The hash digest is then encoded using the sender's private key, which can then be appended to the outgoing message).
A controller in communication with the memory and the receiver, the controller configured to cause the apparatus to: authenticate the information payload as valid (paragraph 74 of Bender, to verify the digital signature of the message when received, the recipient uses the same technique as the sender (e.g. using the same standard hash function) to obtain a digest of the received message. The recipient also uses the sender's public key to decode the digital signature, in order to obtain what should be a matching digest for the received message …..  verifying a digital signature in this way, authentication of the sender and message integrity can be maintained).
Bender teaches the method of having a memory in the mobile device to store data (see paragraph 79 of Bender but fails to disclose:
An apparatus, comprising: an array of memory cells configured to store data
However, in the same field of endeavor, Hwang teaches this limitation as, (paragraph 218 of Hwang, a nonvolatile memory 110 may include a memory cell array 111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to substitute one method for the other to get the same end result of storing the received data.
Bender teaches the method of verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose:
The method of generate a second signature based at least in part on an identifier of the apparatus and the information payload; and authentication the data/payload/message based on at least in part of first signature and second signature.
However, in the same field of endeavor, Hwang teaches this limitation as, (paragraph 173 of Hwang, in operation S550, the controller 120 may generate a signature SIG_G based on the received physical and logical addresses PA and LA. In operation S560, the controller 120 determines whether the received signature SIG is the same as the generated signature SIG_G. If the received signature SIG is the same as the generated signature SIG_G, in operation S570, the controller 120 determines whether the received signature SIG is correct) and (paragraph 53 of Hwang, storage device 1300 includes a nonvolatile memory device 110 and a controller 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to substitute one method for the other to get the same end result of authenticating the data/message/payload.

As per claim 2 Bender in view of Hwang discloses:
The apparatus of claim 1, wherein, to generate the second signature, the controller is configured to cause the apparatus to: generate a hash value based at least in part on the identifier of the apparatus and the information payload. (Paragraph 74 of Bender, the recipient uses the same technique as the sender (e.g. using the same standard hash function) to obtain a digest of the received message).

As per claim 5 Bender in view of Hwang discloses:
Bender teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose:
The apparatus of claim 1, wherein the controller is configured to cause the apparatus to: receive, via the receiver, a second identifier of the apparatus; and authenticate the information payload as valid based at least in part on determining that the second identifier of the apparatus matches the identifier of the apparatus.
However, in the same field of endeavor, Hwang teaches this limitation as, (paragraph 173 of Hwang, in operation S550, the controller 120 may generate a signature SIG_G based on the received physical and logical addresses PA and LA. In operation S560, the controller 120 determines whether the received signature SIG is the same as the generated signature SIG_G. If the received signature SIG is the same as the generated signature SIG_G, in operation S570, the controller 120 determines whether the received signature SIG is correct) and (paragraph 53 of Hwang, storage device 1300 includes a nonvolatile memory device 110 and a controller 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to substitute one method for the other to get the same end result of validating/authenticating the data/message/payload.

As per claim 6 Bender in view of Hwang discloses:
Bender teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose:
The apparatus of claim 5, further comprising: a transmitter configured to transmit the identifier of the apparatus, the second identifier of the apparatus being based at least in part on the transmitted identifier of the apparatus.
However, in the same field of endeavor, Hwang teaches this limitation as, (paragraph 173 of Hwang, in operation S550, the controller 120 may generate a signature SIG_G based on the received physical and logical addresses PA and LA. In operation S560, the controller 120 determines whether the received signature SIG is the same as the generated signature SIG_G. If the received signature SIG is the same as the generated signature SIG_G, in operation S570, the controller 120 determines whether the received signature SIG is correct) and (paragraph 53 of Hwang, storage device 1300 includes a nonvolatile memory device 110 and a controller 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to validate the integrity of the message by generate an authentication value/identifier based on the received information.

As per claim 7 Bender in view of Hwang discloses:
Bender teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose 
The apparatus of claim 6, wherein the receiver is configured to: receive a request for the identifier of the apparatus, wherein transmitting the identifier of the apparatus is based at least in part on receiving the request.
However, in the same field of endeavor, Hwang teaches this limitation as, (Paragraph 136 of Hwang, in operation S430, the host device 1050 may obtain a physical address PA and a signature SIG associated with the logical address LA with reference to the host map cache data MCD_H and may send a read request including the physical address PA, the logical address LA, and the signature SIG to the controller 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to validate the integrity of the message the identifier (i.e., physical address and logical address) of the receiver/memory device.

As per claim 8 Bender in view of Hwang discloses:
The apparatus of claim 1, wherein the controller is configured to cause the apparatus to: decrypt the first signature using a public key that is associated with the private key. (Paragraph 74 of Bender, to verify the digital signature of the message when received, the recipient uses the same technique as the sender (e.g. using the same standard hash function) to obtain a digest of the received message. The recipient also uses the sender's public key to decode the digital signature, in order to obtain what should be a matching digest for the received message).

As per claim 9 Bender in view of Hwang discloses:
The apparatus of claim 1, wherein, to authenticate the information payload as valid, the controller is configured to cause the apparatus to: determine that the second signature matches the first signature. (Paragraph 74 of Bender, the recipient also uses the sender's public key to decode the digital signature, in order to obtain what should be a matching digest for the received message).

As per claim 10 Bender discloses:
An apparatus, comprising: memory configured to store information, (paragraph 79 of Bender, if certificate 320 is already stored in the recipient’s computing device and the certificate has been designated as trusted by the recipient, then certificate 310 is considered to be trusted since it chains to a stored, trusted certificate).
A receiver configured to receive an information payload and a first hash value associated with the information payload, (paragraph 74 of Bender, a sender may sign a message using a digital signature. A digital signature generally comprises a digest of the message, such as a hash digest that is generated by applying a hash function using the message data as input. The hash digest is then encoded using the sender's private key, which can then be appended to the outgoing message).
A controller configured to cause the apparatus to: generate a second hash value based at least in part on the information payload and an identifier of the apparatus; determine that the information payload is valid based at least in part on comparing the first hash value and the second hash value; (paragraph 74 of Bender, to verify the digital signature of the message when received, the recipient uses the same technique as the sender (e.g. using the same standard hash function) to obtain a digest of the received message. The recipient also uses the sender's public key to decode the digital signature, in order to obtain what should be a matching digest for the received message).
Perform an operation based at least in part on determining that the information payload is valid. (Paragraph 74 of Bender, verifying a digital signature in this way, authentication of the sender and message integrity can be maintained) and (Paragraph 60 of Bender, Message such as e-mail messages for example, which are intended for a user of mobile device 100 may be initially received by a message server 268 of LAN 250. Such messages may originate from any of a number of sources).
Bender teaches the method of having a memory in the mobile device to store data (see paragraph 79 of Bender but fails to disclose:
An apparatus, comprising: an array of memory cells configured to store data
However, in the same field of endeavor, Hwang teaches this limitation as, (paragraph 218 of Hwang, a nonvolatile memory 110 may include a memory cell array 111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to substitute one method for the other to get the same end result of storing the received data.

As per claim 11 Bender in view of Hwang discloses:
The apparatus of claim 10, wherein, to determine that the information is valid, the controller is configured to cause the apparatus to: determine that the second hash value matches the first hash value. (paragraph 74 of Bender, to verify the digital signature of the message when received, the recipient uses the same technique as the sender (e.g. using the same standard hash function) to obtain a digest of the received message. The recipient also uses the sender's public key to decode the digital signature, in order to obtain what should be a matching digest for the received message).

As per claim 12 Bender in view of Hwang discloses:
Bender teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose:
The apparatus of claim 10, wherein: the receiver is configured to receive a second identifier of the apparatus; and the controller is configured to cause the apparatus to determine that the information payload is valid based at least in part on determining that the second identifier of the apparatus matches the identifier of the apparatus.
However, in the same field of endeavor, Hwang teaches this limitation as, (paragraph 173 of Hwang, in operation S550, the controller 120 may generate a signature SIG_G based on the received physical and logical addresses PA and LA. In operation S560, the controller 120 determines whether the received signature SIG is the same as the generated signature SIG_G. If the received signature SIG is the same as the generated signature SIG_G, in operation S570, the controller 120 determines whether the received signature SIG is correct) and (paragraph 53 of Hwang, storage device 1300 includes a nonvolatile memory device 110 and a controller 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to substitute one method for the other to get the same end result of validating/authenticating the data/message/payload.

As per claim 13 Bender discloses:
A method, comprising: receiving, at a memory device, an information payload and a first signature associated with the information payload, the first signature configured to provide sender authentication of the information payload to the memory device; (paragraph 79 of Bender, if certificate 320 is already stored in the recipient’s computing device and the certificate has been designated as trusted by the recipient, then certificate 310 is considered to be trusted since it chains to a stored, trusted certificate) and (paragraph 74 of Bender, a sender may sign a message using a digital signature. A digital signature generally comprises a digest of the message, such as a hash digest that is generated by applying a hash function using the message data as input. The hash digest is then encoded using the sender's private key, which can then be appended to the outgoing message).
Authenticating, at the memory device, the information payload as valid. (paragraph 74 of Bender, to verify the digital signature of the message when received, the recipient uses the same technique as the sender (e.g. using the same standard hash function) to obtain a digest of the received message. The recipient also uses the sender's public key to decode the digital signature, in order to obtain what should be a matching digest for the received message) and (paragraph 74 of Bender, verifying a digital signature in this way, authentication of the sender and message integrity can be maintained).
Bender teaches the method of verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose:
Generating, at the memory device, a second signature based at least in part on an identifier of the memory device and the information payload; and Authenticating, at the memory device, the information payload as valid based at least in part on the first signature and the second signature.
However, in the same field of endeavor, Hwang teaches this limitation as, (paragraph 173 of Hwang, in operation S550, the controller 120 may generate a signature SIG_G based on the received physical and logical addresses PA and LA. In operation S560, the controller 120 determines whether the received signature SIG is the same as the generated signature SIG_G. If the received signature SIG is the same as the generated signature SIG_G, in operation S570, the controller 120 determines whether the received signature SIG is correct) and (paragraph 53 of Hwang, storage device 1300 includes a nonvolatile memory device 110 and a controller 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to substitute one method for the other to get the same end result of authenticating the data/message/payload.

As per claim 14 Bender in view of Hwang discloses:
The method of claim 13, wherein generating the second signature comprises: generating a hash value based at least in part on the identifier of the memory device and the information payload. (Paragraph 74 of Bender, the recipient uses the same technique as the sender (e.g. using the same standard hash function) to obtain a digest of the received message).

As per claim 17 Bender in view of Hwang discloses:
Bender teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose:
The method of claim 13, further comprising: receiving, from a host device, a second identifier associated with one or more memory devices, wherein authenticating the information payload as valid comprises determining that the second identifier matches the identifier of the memory device.
However, in the same field of endeavor, Hwang teaches this limitation as, (paragraph 173 of Hwang, in operation S550, the controller 120 may generate a signature SIG_G based on the received physical and logical addresses PA and LA. In operation S560, the controller 120 determines whether the received signature SIG is the same as the generated signature SIG_G. If the received signature SIG is the same as the generated signature SIG_G, in operation S570, the controller 120 determines whether the received signature SIG is correct) and (paragraph 53 of Hwang, storage device 1300 includes a nonvolatile memory device 110 and a controller 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to substitute one method for the other to get the same end result of validating/authenticating the data/message/payload.

As per claim 18 Bender in view of Hwang discloses:
Bender teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose:
The method of claim 17, further comprising: transmitting the identifier of the memory device to the host device before receiving the second identifier.
However, in the same field of endeavor, Hwang teaches this limitation as, (paragraph 124 of Hwang, in operation S330, the host device 1050 may send a write request including logical addresses LA to the controller 120. The write request may be provided by using the command UPIU described with reference to FIG. 4) and (paragraph 129 of Hwang, in step S370, the controller 120 may send a response to the host device 1050. For example, the response may be sent together with the signature SIG and physical addresses PA mapped to logical addresses LA included in the write request or without the physical addresses PA and the signature SIG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to validate/authentication the message/payload using the original identifier generated by the memory device.

As per claim 19 Bender in view of Hwang discloses:
Bender teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose 
The method of claim 18, further comprising: receiving a request from the host device for the identifier of the memory device, wherein transmitting the identifier of the memory device is based at least in part on receiving the request.
However, in the same field of endeavor, Hwang teaches this limitation as, (Paragraph 136 of Hwang, in operation S430, the host device 1050 may obtain a physical address PA and a signature SIG associated with the logical address LA with reference to the host map cache data MCD_H and may send a read request including the physical address PA, the logical address LA, and the signature SIG to the controller 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to validate the integrity of the message the identifier (i.e., physical address and logical address) of the receiver/memory device.

As per claim 20 Bender in view of Hwang discloses:
The method of claim 13, wherein authenticating the information payload as valid comprises: determining that the second signature matches the first signature. (Paragraph 74 of Bender, the recipient also uses the sender's public key to decode the digital signature, in order to obtain what should be a matching digest for the received message).

As per claim 21 Bender in view of Hwang discloses:
The method of claim 13, wherein the first signature is encrypted using a private key, the method further comprising: decrypting the first signature using a public key associated with the private key. (Paragraph 74 of Bender, to verify the digital signature of the message when received, the recipient uses the same technique as the sender (e.g. using the same standard hash function) to obtain a digest of the received message. The recipient also uses the sender's public key to decode the digital signature, in order to obtain what should be a matching digest for the received message).

As per claim 22 Bender discloses:
A method, comprising: memory device; (paragraph 79 of Bender, if certificate 320 is already stored in the recipient’s computing device and the certificate has been designated as trusted by the recipient, then certificate 310 is considered to be trusted since it chains to a stored, trusted certificate).
Generating a signature associated with an information payload for the memory device, the signature comprising a hash value that is based at least in part on the information payload and configured to provide sender authentication of the information payload to the memory device; transmitting, to the memory device, the information payload and the signature. (paragraph 74 of Bender, a sender may sign a message using a digital signature. A digital signature generally comprises a digest of the message, such as a hash digest that is generated by applying a hash function using the message data as input. The hash digest is then encoded using the sender's private key, which can then be appended to the outgoing message).
Bender teaches the method of verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose:
The method of identifying an identifier associated with a memory device and generating a signature using the identifier of the memory device signature.
However, in the same field of endeavor, Hwang teaches this limitation as, (paragraph 173 of Hwang, in operation S550, the controller 120 may generate a signature SIG_G based on the received physical and logical addresses PA and LA. In operation S560, the controller 120 determines whether the received signature SIG is the same as the generated signature SIG_G. If the received signature SIG is the same as the generated signature SIG_G, in operation S570, the controller 120 determines whether the received signature SIG is correct) and (paragraph 53 of Hwang, storage device 1300 includes a nonvolatile memory device 110 and a controller 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to substitute one method for the other to get the same end result of authenticating the data/message/payload.

As per claim 23 Bender in view of Hwang discloses:
The method of claim 22, further comprising: encrypting the signature based at least in part on a private key before the transmitting. (Paragraph 74 of Bender, a sender may sign a message using a digital signature. A digital signature generally comprises a digest of the message, such as a hash digest that is generated by applying a hash function using the message data as input. The hash digest is then encoded using the sender's private key, which can then be appended to the outgoing message).

As per claim 24 Bender in view of Hwang discloses:
Bender teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose:
The method of claim 22, further comprising: transmitting the identifier to the memory device.
However, in the same field of endeavor, Hwang teaches this limitation as, (paragraph 173 of Hwang, in operation S550, the controller 120 may generate a signature SIG_G based on the received physical and logical addresses PA and LA. In operation S560, the controller 120 determines whether the received signature SIG is the same as the generated signature SIG_G. If the received signature SIG is the same as the generated signature SIG_G, in operation S570, the controller 120 determines whether the received signature SIG is correct) and (paragraph 53 of Hwang, storage device 1300 includes a nonvolatile memory device 110 and a controller 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to validate the integrity of the message by generate an authentication value/identifier based on the received information.

As per claim 25 Bender in view of Hwang discloses:
Bender teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose 
The method of claim 22, further comprising: transmitting a request for the identifier to the memory device; and receiving the identifier from the memory device based at least in part on transmitting the request, wherein identifying the identifier is based at least in part on receiving the identifier from the memory device.
However, in the same field of endeavor, Hwang teaches this limitation as, (paragraph 124 of Hwang, in operation S330, the host device 1050 may send a write request including logical addresses LA to the controller 120. The write request may be provided by using the command UPIU described with reference to FIG. 4) and (paragraph 129 of Hwang, in step S370, the controller 120 may send a response to the host device 1050. For example, the response may be sent together with the signature SIG and physical addresses PA mapped to logical addresses LA included in the write request or without the physical addresses PA and the signature SIG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and include the above limitation using the teaching of Hwang in order to validate the integrity of the message the identifier (i.e., physical address and logical address) of the receiver/memory device.

Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US Pub. No. 2009/0089584) in view of Hwang (US Pub. No. 2017/0192902) and further in view of Ekberg (US Pub. No. 2018/0114220).

As per claim 3:
The combination of Bender and Hwang teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose 
The apparatus of claim 2, wherein the controller is configured to cause the apparatus to: identify a count value associated with the first signature; and generate the hash value based at least in part on the identified count value.
However, in the same field of endeavor, Hwang teaches this limitation as, (Paragraph 84 of Ekberg, the device 2 concatenates c+1 (the current counter value+1) with a hash of SHn's public key H(Y|Kn), and applies the hash function H( ) to the result to generate a hash value Ac=H(c+1|(Y|Kn))) and (paragraph 85 of Ekberg, the device 2 concatenates Ac and the current value of the counter c, to generate a second hash value Bc−1=H(Ac|c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and Hwang to include the above limitation using the teaching of Ekberg in order to validate the integrity of the message/payload by generating the hash function using the current counter and the previous generated hash function (see paragraphs 84 and 85 of Ekberg).

As per clam 4:
The combination of Bender and Hwang teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose 
The apparatus of claim 3, wherein the controller is configured to cause the apparatus to: increment the count value based at least in part on authenticating the information payload as valid.
However, in the same field of endeavor, Hwang teaches this limitation as, (Paragraph 84 of Ekberg, the device 2 concatenates c+1 (the current counter value+1) with a hash of SHn's public key H(Y|Kn), and applies the hash function H( ) to the result to generate a hash value Ac=H(c+1|(Y|Kn))) and (paragraph 85 of Ekberg, the device 2 concatenates Ac and the current value of the counter c, to generate a second hash value Bc−1=H(Ac|c) and (paragraph 88 of Ekberg, both the device 2 and the ledger 64 increment their transaction counter c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and Hwang to include the above limitation using the teaching of Ekberg in order to validate the integrity of the message/payload by generating the hash function using the current counter and the previous generated hash function (see paragraphs 84 and 85 of Ekberg).

As per claim 15:
The combination of Bender and Hwang teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose 
The method of claim 14, further comprising: identifying a count value, wherein generating the hash value is based at least in part on the count value.
However, in the same field of endeavor, Hwang teaches this limitation as, (Paragraph 84 of Ekberg, the device 2 concatenates c+1 (the current counter value+1) with a hash of SHn's public key H(Y|Kn), and applies the hash function H( ) to the result to generate a hash value Ac=H(c+1|(Y|Kn))) and (paragraph 85 of Ekberg, the device 2 concatenates Ac and the current value of the counter c, to generate a second hash value Bc−1=H(Ac|c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and Hwang to include the above limitation using the teaching of Ekberg in order to validate the integrity of the message/payload by generating the hash function using the current counter and the previous generated hash function (see paragraphs 84 and 85 of Ekberg).

As per claim 16:
The combination of Bender and Hwang teaches the method of validating/verifying/authenticating the data/payload/message using the generated second hash value and the first hash value (see paragraph 7 of Bender) but fails to disclose 
The method of claim 15, further comprising: incrementing the count value based at least in part on authenticating the information payload as valid.
However, in the same field of endeavor, Hwang teaches this limitation as, (Paragraph 84 of Ekberg, the device 2 concatenates c+1 (the current counter value+1) with a hash of SHn's public key H(Y|Kn), and applies the hash function H( ) to the result to generate a hash value Ac=H(c+1|(Y|Kn))) and (paragraph 85 of Ekberg, the device 2 concatenates Ac and the current value of the counter c, to generate a second hash value Bc−1=H(Ac|c) and (paragraph 88 of Ekberg, both the device 2 and the ledger 64 increment their transaction counter c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bender and Hwang to include the above limitation using the teaching of Ekberg in order to validate the integrity of the message/payload by generating the hash function using the current counter and the previous generated hash function (see paragraphs 84 and 85 of Ekberg). 

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Muzammil (US Pub. No. 2014/0032915). Muzammil discloses the method and apparatus for validating the integrity of installer files prior to installation of an application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434